DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-15 are pending.
Claims 13-15 are withdrawn.
Claims 4 and 10 are objected to.
Claims 1-12 are rejected.
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-12) in the reply filed on 13 June 2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 June 2022.
Priority
Claims 1-12 are given the benefit for the claim for priority to Provisional Application No. 60/722,742, filed 30 September 2005.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application makes reference to or appears to claim subject matter disclosed in Application No. 13/431,021, filed 27 March 2012. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The instant application states in the Application Data Sheet received 12 March 2019 that the relationship to Application No. 13/431,021 is a Division, which is also indicated in the filing receipt mailed 01 April 2019. However a review of the prosecution of the claimed parent applications shows that the claimed subject matter of the instant application is not required to be in a divisional application due to a prior restriction requirement.
In great grandparent Application No. 11/538,054 a restriction was required between a group of analyzing exon probe data with normalization and a group of analyzing exon pr4obe data using null hypothesis and P values, and the group of analyzing exon probe data with normalization was elected.
Grandparent Application No. 13/100,397 did not have a restriction requirement and claimed a method of analyzing exon probe data similar to the claims examined in great grandparent Application No. 11/538,054.
Parent Application No. 13/431,021 did not have a restriction requirement and claimed a method similar to the claims examined in great grandparent Application No. 11/538,054.
The elected claims in the instant application are similar to the elected claims examined in great grandparent Application No. 11/538,054 and consequently the instant application is properly related to parent Application No. 13/431,021 as a CON, not the currently indicated DIV.
The applicants are required to file a supplemental Application Data Sheet indicating the correct relationship to parent Application No. 13/431,021 (see 37 CFR 1.76 and MPEP 601.05(b)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12 March 2019.  These drawings are accepted.
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  The equation in claims 4 and 10 is illegible.  Appropriate correction is required. For the purpose of examination the equations have been interpreted to be identical to equation 1 in page 30 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 10 recite the phrase “the gene level measurement for said first sample is a median normalized intensity value from one or more exons in said first gene in said first sample and the gene level measurement for said second sample is a median normalized intensity value from one or more exons in said first gene in said second sample.” The specification at the time of filing does not recite a normalized intensity value of one or more exons in a gene, which includes embodiments of using less than all exons of a gene to determine a gene level measurement. Instead at pages 30-31 the specification describes and provides guidance to determine a normalized intensity value of a gene that includes all exons of the gene. At page 31 the specification states:
PLIER is used to generate a robust estimate of gene-level signal by using data from all features in all exons in the gene. This signal has the virtue that it will be robust against exons that exhibit anomalous signal across samples, whether they be non-expressing probe sets, probe sets that are incorrectly assigned to a gene, or are true alternative splice exons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 are indefinite for recitation of the phrase “a median normalized intensity value from one or more exons” because it is not clear how there can be a median value of one exon intensity value in one embodiment of the claims. A median is defined as the middle number in a sorted list of numbers which excludes a list with a single number.
Claims 2-9 and 11-12 are rejected for the same reason as claims 1 and 10 because they depend from claims 1 and 10 and fail to remedy the indefiniteness of claims 1 and 10.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on itself and therefore is an improper dependent claim. For the purpose of examination claim 5 has been interpreted as depending from claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a mathematical concept without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a computer-mediated process of importing an exon intensity value in a gene for two samples, a median normalized intensity value from one or more exons in the gene in the two samples, normalizing the exon intensity value for the exon in each sample by dividing for each sample the exon intensity value by the median normalized intensity value from one or more exons in the gene, generating a splicing index for the exon in the gene by calculating the log2 a quantity determined from the normalized exon intensity in the first sample divided by the normalized intensity of the exon in the gene in the second sample, and identifying the exon in the gene as differentially spliced if the splicing index is greater than a threshold value. Independent claim 10 recites the computer-mediated process of independent claim 1 with a further limitation of using the formula in claim 10 to determine the normalized intensity measurement of the exon in the gene. Independent claims 1 and 10, but for the limitation of using a generic computer, recite the mental process and mathematical concept groupings of abstract ideas.
Dependent claim 2 further recites a mental process and mathematical concept of considering a threshold of 1-2. Dependent claim 3 further recites a mental process and mathematical concept of considering a threshold of 2. Dependent claim 4 further recites a mental process and a mathematical concept of using the formula also recited in claim 10 to determine the normalized intensity measurement of the exon in the gene. Dependent claim 5 further recites a mental process and mathematical concept of using the formula also recited in claim 10 to determine the normalized intensity measurement of the exon in the gene for both samples. Dependent claim 6 further recites a mental process and mathematical concept of determining that the exon in the gene is overrepresented if the splicing index is greater than zero. Dependent claim 7 further recites a mental process and mathematical concept of determining that the exon in the gene is overrepresented if the splicing index is greater than 2. Dependent claim 8 further recites a mental process and mathematical concept of determining that the exon in the gene is underrepresented if the splicing index is less than zero. Dependent claim 9 further recites a mental process and mathematical concept of determining that the exon in the gene is underrepresented if the splicing index is less than -2. Dependent claim 11 further recites a mental process and mathematical concept of considering a threshold of between about zero and about 2.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of inputting data in claims 1 and 10 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of claim 12 of hybridizing sample nucleic acids to an array comprising more than 10,000 probesets is a data gathering process that does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of inputting data in claims 1 and 10 is a conventional computer process.
	Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
The additional element of claim 12 of hybridizing sample nucleic acids to an array comprising more than 10,000 probesets is conventional. Lipschutz et al. (Nature Genetics supplement vol. 21, pages 20-24 (1999) show the conventionality of the recited hybridization step to a microarray with more than 10,000 probesets. Lipschutz et al. shows in figure 3 a microarray with probe sets for 40,000 genes that comprise perfect match and mismatch sets of probes. Table 1 shows commercially available Affymetrix microarrays with 7,000 genes or ESTs with 20 probesets per gene (equals 140,000 probesets) or 40,000 genes or ESTs with 4 probesets per gene (equals 160,000 probesets). Table 2 shows commercially available microarrays with similar levels of probesets for different species of gene expression assays. Commercial availability is evidence for conventionality in the field of microarray analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al. (Genome Research vol. 11, pages 1237-1245 (2001) cited in the Information Disclosure Statement received 11 June 2019) in view of Clark et al. (Science vol. 296, pages 907-910 (2002) cited in the Information Disclosure Statement received 11 June 2019) in view of Moody et al. (BMC Genomics Vol. 3, article 27 (2002) cited in the Information Disclosure Statement received 11 June 2019).
Independent claim 1 recites a process of importing an exon intensity value in a gene for two samples, a median normalized intensity value from one or more exons in the gene in the two samples, normalizing the exon intensity value for the exon in each sample by dividing for each sample the exon intensity value by the median normalized intensity value from one or more exons in the gene, generating a splicing index for the exon in the gene by calculating the log2 a quantity determined from the normalized exon intensity in the first sample divided by the normalized intensity of the exon in the gene in the second sample, and identifying the exon in the gene as differentially spliced if the splicing index is greater than a threshold value. Independent claim 10 recites the process of independent claim 1 with a further limitation of using the formula in claim 10 to determine the normalized intensity measurement of the exon in the gene.
Dependent claim 2 further recites a process of considering a threshold of 1-2. Dependent claim 3 further recites a of considering a threshold of 2. Dependent claim 4 further recites a process of using the formula also recited in claim 10 to determine the normalized intensity measurement of the exon in the gene. Dependent claim 5 further recites a process of using the formula also recited in claim 10 to determine the normalized intensity measurement of the exon in the gene for both samples. Dependent claim 6 further recites a process of determining that the exon in the gene is overrepresented if the splicing index is greater than zero. Dependent claim 7 further recites a process of determining that the exon in the gene is overrepresented if the splicing index is greater than 2. Dependent claim 8 further recites a process of determining that the exon in the gene is underrepresented if the splicing index is less than zero. Dependent claim 9 further recites a process of determining that the exon in the gene is underrepresented if the splicing index is less than -2. Dependent claim 11 further recites a process of considering a threshold of between about zero and about 2. Dependent claim 12 further recites a process of hybridizing nucleic acids to a probeset comprising more than 10,000 different probesets.
Hu et al. shows a method of determining alternative splicing by measuring expression levels with a plurality of probe sets for each gene assayed. Hu et al. shows on page 1244 first column that the microarray comprises probed for 1600 rat genes, and on page 1238 first column and figure 1 that each gene is assayed by 20 pairs of probe sets, which requires a microarray comprising at least 32,000 probe sets. Figure 1 shows that the probe set for the gene comprises only the 3' end of the gene. Figure 2 and the methods section on page 1244 shows an algorithm for processing the microarray data that comprises normalization and determining a relative signal strength by dividing the exon level by the trimmed mean of the probe set. The relative signal strength is then used to compare splicing levels in different samples by determining a Final Ratio by determining the natural log of the ratio of the expression levels of the exon in the first tissue and the expression level of the exon in all tissues other than the first tissue (which in the case of comparison of two tissues is the expression level of the exon in the second tissue). If the Final Ratio value exceeds a threshold, then alternative splicing between the compared tissues is indicated. The preferred value of the threshold is 10. The algorithm is further explained in the first and second columns of page 1244. Hu et al. show on page 1244 that the gene level is determined from a trimmed mean. Hu et al. shows in Table 3 a set of observed differential splicing in which the final ratio of exons is either positive or negative.
Hu et al. does not show a splicing index of 1-2, 2, greater than zero, greater than 2, less than zero, less than -2 or between about zero and about 2 or an absolute value. Hu et al. does not show a ratio that is the log2 of a ratio of normalized exon levels. Hu et al. does not show normalization by use of a median exon level of all exons in the gene from which the exon is derived.
Clark et al. shows a method of determining splicing efficiency by use of microarrays. In footnote 14, Clark et al. compares wild type data and mutant data by determining the log2 of a ratio of either exon and splice junction probes or a ratio of exon to intron probes. 
Moody et al. describes a hybridization of pig mRNA to multiple arrays of probes. Moody et al. states on page 10 of the article how the data was normalized to allow for comparison between different arrays as follows: Normalization to the median was used because there were a large number of genes with low signals, as well as some outliers. Analyses were performed on a mean normalized dataset and results were similar.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Hu et al. by use of a threshold that is the absolute value of the Final Ratio because Hu et al. calculates the Final Ratio so that it is a positive number. Use of an absolute value of the ratio allows for all results to be positive numbers for easier comparison. It would have been further obvious to use thresholds of less than -2 to 2 to indicate absence or addition of an exon in an alternatively spliced gene transcript. It would have been further obvious to use a ratio that is log2 as in Clark et al. instead of the natural log of Hu et al. because Clark et al. shows that log2 performs an equivalent mathematical function as the natural log of Hu et al. for interpretation of exon expression values. It would have been further obvious to modify the normalization protocol of Hu et al. by normalizing the exon level by use of a median of all exon levels of the gene because Hu et al. provides guidance to use a similar concept of a trimmed mean to remove the effect of outliers in a gene expression level and Moody et al. shows that array normalization may be performed by use of a median value which has an advantage of excluding the influence of outliers. Moody et al. further shows that in their data analysis the use of mean and median datasets for normalization arrived at equivalent results and it is obvious to substitute one prior art element for another to give predictable results. Regarding the formula of claims 4 and 10, the formula is an obvious variant of determining a normalized intensity of multiple exons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,962,291. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory because they recite a species of the instant claim regarding measuring all exons of a gene to determine a gene level.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631